Alice Robie Resnick, J.,
dissenting.
{¶ 51} I am hardly one who concedes infallibility to legal precedent, however long or recently established. See, e.g., Wright v. Bloom (1994), 69 Ohio St.3d 596, 635 N.E.2d 31 (overruling paragraph two of the syllabus of In re Estate of Thompson [1981], 66 Ohio St.2d 433, 20 O.O.3d 371, 423 N.E.2d 90); Clark v. Southview Hosp. & Family Health Ctr. (1994), 68 Ohio St.3d 435, 438, 628 N.E.2d 46 (overruling paragraph four of the syllabus of Albain v. Flower Hosp. [1990], 50 *284Ohio St.3d 251, 553 N.E.2d 1038). Nor am I inclined to view preexisting conceptions of duty as immutable or sacrosanct. See Estates of Morgan v. Fairfield Family Counseling Ctr. (1997), 77 Ohio St.3d 284, 297-298, 673 N.E.2d 1311. But if our decisions are to afford any stability or certainty to the law, then the principles they embrace — those founded on sound reason and well suited to the interest of justice — should not be discarded at will.
{¶ 52} Today’s majority, relying primarily on a statute that is irrelevant to the matter at hand, suddenly abolishes a long-established, well-respected, and prevalent legal doctrine in a case that demonstrates, better than most others, the necessity of its retention. By abandoning the so-called public-duty rule in claims against the state, the majority subjects the fire marshal to liability for deciding to postpone a cursory, discretionary, and seasonal inspection at the Ohio River Fireworks store in order to conduct a “buy bust” to expose that facility’s illegal sale of more dangerous Class B fireworks to unauthorized purchasers. By the same token, the majority’s decision wpuld apply to subject the fire marshal to liability had he decided to conduct the inspection rather than the buy bust and members of the public were subsequently harmed or killed by Class B fireworks in the hands of an unauthorized purchaser. It is exactly this kind of judicial interference with governmental decision-making and deployment of community resources that marks the public-duty doctrine as a cogent, viable, and compelling feature of the common law. For these and the following reasons, I must respectfully, but strenuously, dissent.
{¶ 53} The ascendancy of the public-duty doctrine in this country, and its concomitant “special-relationship exception,” is often attributed to the United States Supreme Court’s decision in South v. Maryland (1855), 59 U.S. (18 How.) 396, 15 L.Ed. 433. In that case, the plaintiff was abducted, held for several days, and released only when he obtained the ransom demanded by his kidnappers. According to the plaintiff, the local sheriff knew he had been kidnapped and where he was detained, yet did nothing to secure his release or arrest the kidnappers. The plaintiff sued the sheriff on his official bond, claiming that “the sheriff did not well and truly execute and perform the duties required of him by the laws” of the state of Maryland. Id. at 401, 18 How. 396, 15 L.Ed. 433.
{¶ 54} The plaintiff received a judgment against the sheriff in the circuit court, but the Supreme Court reversed the award. In so doing, the high court held, “It is an undisputed principle of the common law, that for a breach of a public duty, an officer * ;|i * is amenable to the public, and punishable by indictment only.” Id. at 402-403, 18 How. 396, 15 L.Ed. 433. The court noted, however, that an exception may lie where there exists a “special individual right, privilege, or franchise in the plaintiff, from the enjoyment of which he has been *285restrained or hindered by the malicious act of the sheriff.” Id. at 403, 18 How. 396,15 L.Ed. 433.
{¶ 55} A substantial majority of jurisdictions now adhere to the principle that the duties of public officers and employees ordinarily are owed exclusively to the body politic with whom they contracted, and are enforceable only administratively or by criminal proceedings. Those duties are not owed to individuals who may be affected by their breach but on whose behalf the employees have not assumed to act. Accordingly, state or local governmental bodies cannot be held liable at common law for the breach of a duty owed generally to the public as such, but can be held liable for the breach of a duty owed specially to individual members of the public. Correlatively, a governmental entity cannot be held liable for negligence in failing to enforce or carry out its public duties under a regulatory or penal statute absent a special relationship between the government and the injured plaintiff or a statutory provision to the contrary.
{¶ 56} At the heart of the public-duty doctrine lies an assemblage of cogent policy considerations that operate to define the extent to which it is economically and socially feasible to subject governmental units to the loss-distributing function of tort law. These considerations include most prominently the need to preserve the already limited governmental resources that are available to protect the public health, safety, and welfare, the principle that courts should not interfere with or second-guess the policy decisions made by the other branches of government, particularly with regard to the proper allocation of community resources and services, and the likelihood that unlimited exposure to liability would threaten effective governmental functioning for socially desirable ends. Without the doctrine’s protection, the government would be confronted with limitless, unpredictable, and, in extreme circumstances, catastrophic liability, which could drain the very resources that are needed in the first instance to promote the public safety and welfare. Aside from damages, governmental entities would incur considerable expenses in defending the lawsuits. Most suits will survive pretrial dismissal or summary judgment motions, since the element of causation, which is almost always a question of fact, will come to replace duty as the determinative issue. In addition, a contrary rule, one whose duty element is satisfied by foreseeability alone, would invite judicial scrutiny of every action taken, as well as every action that could have been but was not taken, by the other branches of government that has some effect in the public domain. Such a rule would subject the entire panoply of policy and enforcement decisions routinely made by the political branches to judicial oversight every time a particular injured plaintiff finds that its employees failed to properly execute their public duties or ward against harm caused by a third party. Moreover, in the absence of a special duty or relationship, it has always been considered unjust and beyond the function of tort law to impose a duty on- any party to act *286affirmatively to protect another from being harmed by a condition or situation that the party neither created nor exacerbated. There is no legitimate reason for dispensing with this principle merely because the defendant is a governmental body. It is the sum total of these and other considerations of policy that has led the majority of courts to adopt the doctrine’s essential general-duty/special-duty dichotomy. See Shearer v. Gulf Shores (Ala.1984), 454 So.2d 978; Williams v. State (1983), 34 Cal.3d 18, 192 Cal.Rptr. 233, 664 P.2d 137; Shore v. Stonington (1982) , 187 Conn. 147, 444 A.2d 1379; Namauu v. Honolulu (1980), 62 Haw. 358, 614 P.2d 943; Ruf v. Honolulu Police Dept. (1999), 89 Haw. 315, 972 P.2d 1081; Ransom v. Garden City (1987), 113 Idaho 202, 743 P.2d 70; Kolbe v. State (Iowa 2001), 625 N.W.2d 721; Robertson v. Topeka (1982), 231 Kan. 358, 644 P.2d 458; Ashburn v. Anne Arundel Cty. (Md.1986), 306 Md. 617, 510 A.2d 1078; Williams v. Mayor of Baltimore (2000), 359 Md. 101, 753 A.2d 41; Cracraft v. St. Louis Park (Minn.1979), 279 N.W.2d 801; Hage v. Stade (Minn.1981), 304 N.W.2d 283; State ex rel. Barthelette v. Sanders (Mo.1988), 756 S.W.2d 536; Jungerman v. Raytown (Mo.1996), 925 S.W.2d 202; Phillips v. Billings (1988), 233 Mont. 249, 758 P.2d 772; Frye v. Clark Cty. (1981), 97 Nev. 632, 637 P.2d 1215; Coty v. Washoe Cty. (1992), 108 Nev. 757, 839 P.2d 97; Motyka v. Amsterdam (1965), 15 N.Y.2d 134, 256 N.Y.S.2d 595, 204 N.E.2d 635; O’Connor v. New York City (1983) , 58 N.Y.2d 184, 460 N.Y.S.2d 485, 447 N.E.2d 33; Cuffy v. New York City (1987), 69 N.Y.2d 255, 513 N.Y.S.2d 372, 505 N.E.2d 937; Stone v. North Carolina Dept. of Labor (1998), 347 N.C. 473, 495 S.E.2d 711; Melendez v. Philadelphia (1983), 320 Pa.Super. 59, 466 A.2d 1060; Catone v. Medberry (R.I.1989), 555 A.2d 328; Barratt v. Burlingham (R.I.1985), 492 A.2d 1219; Orzechowski v. Rhode Island (R.I.1984), 485 A.2d 545; Bellamy v. Brown (1991), 305 S.C. 291, 408 S.E.2d 219; Steinke v. South Carolina Dept. of Labor, Licensing & Regulation (1999), 336 S.C. 373, 520 S.E.2d 142; Washington v. Lexington Cty. Jail (App.1999), 337 S.C. 400, 523 S.E.2d 204; Tipton v. Tabor (S.D.1997), 567 N.W.2d 351; Ezell v. Cockrell (Tenn.1995), 902 S.W.2d 394; Vaquera v. Salas (Tex.App. 1991), 810 S.W.2d 456; Rollins v. Petersen (Utah 1991), 813 P.2d 1156; Sorge v. State (2000), 171 Vt. 171, 762 A.2d 816; Chambers-Castanes v. King Cty. (1983), 100 Wash.2d 275, 669 P.2d 451; Oberg v. Dept. of Natural Resources (1990), 114 Wash.2d 278, 787 P.2d 918; Benson v. Kutsch (1989), 181 W.Va. 1, 380 S.E.2d 36; Holsten v. Massey (1997), 200 W.Va. 775, 490 S.E.2d 864; Walker v. Meadows (1999), 206 W.Va. 78, 521 S.E.2d 801; Annotation, Modern Status of Rule Excusing Governmental Unit from Tort Liability on Theory That Only General, Not Particular, Duty Was Owed under Circumstances (1985), 38 A.L.R.4th 1194; 57 American Jurisprudence 2d (2001) 137-145, Municipal, County, School, and State Tort Liability, Sections 102-105.
{¶ 57} According to appellants, however, there is a growing perception that the doctrine “unjustifiably creates inequitable and harsh results for plaintiffs,” *287which has “led an increasing number of states to abandon the public duty-doctrine altogether.” In support, appellants cite decisions of the high courts of the following ten states: Alaska, Arizona, Colorado, Iowa, Nebraska, New Hampshire, New Mexico, Oregon, Wisconsin, and Wyoming. The majority also discerns that “a handful of states have rejected the public-duty rule as a bar to government liability,” listing decisions from the same states with the exception of Iowa and the addition of Florida, Massachusetts, and Louisiana.
{¶ 58} Yet a closer analysis reveals that the public-duty doctrine has not been entirely discarded in all thirteen of these states. Just last year, the Supreme Court of Iowa clarified that it had never discarded the public-duty rule, while confirming its continued adherence to the rule on public-policy grounds. Kolbe, supra, 625 N.W.2d at 729-730. Thus, despite appellants’ mistaken belief to the contrary, the majority correctly lists Iowa as a jurisdiction that continues to adhere to the public-duty doctrine.
{¶ 59} In Brennen v. Eugene (1979), 285 Ore. 401, 591 P.2d 719, the Supreme Court of Oregon did indeed reject the public-duty doctrine, but limited its decision to cases of active governmental misfeasance. Thus, in distinguishing a number of cases in which the public-duty doctrine was applied to governmental inaction, such as a city’s failure to enforce its housing code, the court stated:
{¶ 60} “These cases, which deal with a failure on the part of public officials to act at all, involve considerations quite different from those in a case such as this, where an act is alleged to have been performed and performed negligently. As a general rule, one is held to a higher standard of care when he affirmatively acts than when he fails to act at all.
{¶ 61} “Because this case is not one of failure to act at all, we express no opinion on the scope of governmental duty in such a case.” (Citation omitted.) Id. at 409, 591 P.2d 719. See, also, Dist. of Columbia v. Forsman (D.C.App. 1990), 580 A.2d 1314, 1317, fn. 5 (noting distinction and rejecting Bremen “as authority for appellees’ position here,” where the district allegedly failed to require an adjacent property owner to obtain a demolition permit prior to commencing work that led to the collapse of plaintiffs’ residence).
{¶ 62} In Jean W. v. Commonwealth (1993), 414 Mass. 496, 610 N.E.2d 305, the Supreme Judicial Court of Massachusetts rejected the public-duty rule on a four-to-three vote, largely because of the confusing way in which the doctrine had developed and been applied in Massachusetts. Nevertheless, the court decided not to abolish the doctrine at that time. Instead, the chief justice’s opinion announced the court’s intention to abolish the doctrine at the end of the 1993 legislative session so as to give the Massachusetts legislature an opportunity to preempt its decision by passing additional limitations on governmental liability. *288If not for this maneuver, the case may have been decided differently. Thus, a swing vote in that case commented as follows:
{¶ 63} “I join in the Chief Justice’s opinion principally because the abandonment of the public duty rule is made prospective. * * *
{¶ 64} “From my point of view, the prospective nature of the opinion recognizes that abandonment of the public duty rule could lead to a deluge of lawsuits against governmental entities, particularly municipalities, which will drain their already limited resources. As I said in Cyran v. Ware, 413 Mass. 452, 455 [597 N.E.2d 1352] (1992), for example, ‘[s]ociety would not favor, and public policy does not support, a rule which would expose a municipality to liability for damages every time its fire department does not, in plaintiffs view, fight a fire satisfactorily. In busy urban areas such exposure could be limitless, and in extreme circumstances (as recent events in Los Angeles illustrate), the potential cost of such governmental liability could be catastrophic.’ In addition to damages, governmental entities will incur considerable costs to defend the lawsuits. Most of the suits will probably survive summary judgment (since causation, the issue which will be at the heart of most * * * actions under the new rule, is almost always a question of fact). The costs of defense thus will encompass fees and expenses for discovery, which in present lawsuits is often lengthy and costly, and fees for trial and appeals. The costs could have severe impact on public treasuries. ,1 am not persuaded that the Legislature either intended or anticipated this result when G.L. c. 258 [the Massachusetts. Tort Claims Act] was enacted.” Id., 414 Mass, at 523-524, 610 N.E.2d 305 (Greaney, J., concurring.)
{¶ 65} In any event, the Massachusetts legislature responded to the decision in Jean W. by codifying many aspects of the public-duty rule, including a provision barring liability for negligent inspections by public employees. See Gallego v. Wilson (D.Mass.1995), 882 F.Supp. 1169, 1172; Barry, Brum v. Town of Dartmouth and the Public Duty Rule: Navigating an Interpretive Quagmire (2000), 41 B.C.L.Rev. 383, 410-413; Mass. Gen. Laws ch. 258, Section 10(f).
{¶ 66} The decisions cited by appellants and the majority in support of the rejection of the doctrine in Alaska, Arizona, Colorado, and Louisiana have all been superseded or abrogated by subsequent legislative action in those jurisdictions as well. See Wilson v. Anchorage (Alaska 1983), 669 P.2d 569, 571; Clouse v. State (2001), 199 Ariz. 196, 199, 16 P.3d 757; Aztec Minerals Corp. v. Romer (Colo.App.1996), 940 P.2d 1025, 1031; Persilver v. Louisiana Dept. of Transp. (La.App.1991), 592 So.2d 1344, 1347, fn. 2.
{¶ 67} Finally, even the most ardent and ingenious proponent of the rule’s abolition would be hard-pressed to argue that it no longer exists in Florida. As noted by the majority, the Supreme Court of Florida rejected the public-duty rule in Commercial Carrier Corp. v. Indian River Cty. (Fla.1979), 371 So.2d 1010, *2891015-1016. Nevertheless, the court was impressed by the notion that “ ‘in any organized society there must be room for basic governmental policy decision and the implementation thereof, unhampered by the threat or fear of sovereign tort liability.’ ” Id., 371 So.2d at 1019, quoting Evangelical United Brethren Church v. State (1965), 67 Wash.2d 246, 254, 407 P.2d 440. Accordingly, the court replaced the public-duty rule with a “discretionary-function exception” to Florida’s statutory waiver of sovereign immunity. Rather than utilizing the public-duty/special-duty dichotomy to determine governmental tort liability, the discretionary-function exception “distinguishes between the ‘planning’ and ‘operational’ levels of decision-making by governmental agencies.” Id., 371 So.2d at 1022.
{¶ 68} In a series of cases decided on April 4, 1985, the Florida Supreme Court endeavored to clarify the law of governmental tort liability, particularly with regard to the planning/operational dichotomy it created in Commercial Carrier Corp. See Trianon Park Condominium Assn., Inc. v. Hialeah (Fla.1985), 468 So.2d 912; Reddish v. Smith (Fla.1985), 468 So.2d 929; Everton v. Willard (Fla.1985), 468 So.2d 936; Carter v. Stuart (Fla.1985), 468 So.2d 955; Duvall v. Cape Coral (Fla.1985), 468 So.2d 961; Daytona Beach v. Huhn (Fla.1985), 468 So.2d 963; Rodriguez v. Cape Coral (Fla.1985), 468 So.2d 963.
{¶ 69} As relevant here, Florida’s high court clarified that although governmental entities are not immune from liability for their operational activities, neither are they automatically subject to liability for acts or omissions that occur at the operational level of government. “In order to subject the government to tort liability for operational phase activities, there must first be either an underlying common law or statutory duty of care in the absence of sovereign immunity.” Trianon Park Condominium Assn., 468 So.2d at 919.
{¶ 70} In determining that the city had no underlying duty of care to inspect for building code violations in Trianon Park, the court stated: “[T]he enforcement of building codes and ordinances is for the purpose of protecting the health and safety of the public, not the personal or property interests of individual citizens. * * * Statutes and regulations enacted under the police power to protect the public and enhance the public safety do not create duties owed by the government to citizens as individuals without the specific legislative intent to do so.” Id., 468 So.2d at 922.
{¶ 71} In determiningthat a deputy sheriff had no underlying duty of care to arrest a drunk driver in Everton, the court explained:
{¶ 72} ‘We recognize that, if a special relationship exists between an individual and a governmental entity, there could be a duty of care owed to the individual. * * * In such a case, a special duty to use reasonable care in the protection of the individual may arise. See, e.g., Schuster v. City of New York, 5 N.Y.2d 75, 154 N.E.2d 534, 180 N.Y.S.2d 265 (1958).
*290{¶ 73} “A law enforcement officer’s duty to protect the citizens is a general duty owed to the public as a whole. The victim of a criminal offense, which might have been prevented through reasonable law enforcement action, does not establish a common law duty of care to the individual citizen and resulting tort liability, absent a special duty to the victim. This majority view was expressed by the United States Supreme Court in its early decision in South v. Maryland, 59 U.S. (18 How.) 396, 15 L.Ed. 433 (1855).” Id., 468 So.2d at 938.
{¶ 74} Thus, as one Florida Supreme Court justice stated, “Today the majority embraces the very analysis explicitly quashed in Commercial Carrier.” Trianon Park Condominium Assn., 468 So.2d at 924 (Ehrlich, J., dissenting). And as observed by another, “Careful readers will recognize, absent the labeling, the substance of the [public duty] doctrine.” Id., 468 So.2d at 926 (Shaw, J., dissenting).
{¶ 75} It would therefore appear that the number of states willing to discard all vestiges of the public-duty rule has not increased to 12 or 13, but has actually dwindled to about 4 or 5 at the most.
{¶ 76} Moreover, the argument that the public-duty rule should be abandoned because of the hardship it causes to plaintiffs has “been raised before and rejected. It is true that some individuals will suffer substantial hardship as a result of their inability to recover for their injuries from a municipality that negligently fails to enforce its own regulations. The deleterious impact that such a judicial extension of liability would have on local governments, the vital functions that they serve, and ultimately on taxpayers, however, demands continued adherence to the existing rule. All the more is this so when there has been reliance for decades on this doctrine for purposes of municipal fiscal planning. If liability to individuals is to be imposed on municipalities for failure to enforce statutes or regulations intended for the general welfare, that imposition should come from the Legislature.” O’Connor v. City of New York, 58 N.Y.2d at 192, 460 N.Y.S.2d 485, 447 N.E.2d 33.
{¶ 77} When we first adopted the public-duty rule to determine a municipality’s tort liability in Sawicki v. Ottawa Hills (1988), 37 Ohio St.3d 222, 525 N.E.2d 468, we had already abolished the judicially created doctrine of municipal immunity in Enghauser Mfg. Co. v. Eriksson Eng. Ltd. (1983), 6 Ohio St.3d 31, 6 OBR 53, 451 N.E.2d 228. We explained: “Rather than being an absolute defense, as was sovereign immunity, the public duty rule comported with the principles of negligence, and was applicable to the determination of the extent to which a statute may encompass the duty upon which negligence is premised. * * * It can therefore be concluded that the public duty rule is an independent doctrine and, consequently, survives the abrogation of sovereign immunity.” Sawicki, 37 Ohio St.3d at 230, 525 N.E.2d 468.
*291{¶ 78} When the court applied the public-duty rule to claims against the state in Anderson v. Ohio Dept. of Ins. (1991), 58 Ohio St.3d 215, 569 N.E.2d 1042, and Hurst v. Ohio Dept. of Rehab. & Corr. (1995), 72 Ohio St.3d 325, 650 N.E.2d 104, the state had already waived its immunity from liability under R.C. 2743.02. Consistent with Sawicki, we naturally determined that the public-duty rule is a defense independent of sovereign immunity and, therefore, is unaffected by the waiver of state immunity. Anderson, 58 Ohio St.3d at 218, 569 N.E.2d 1042; Hurst, 72 Ohio St.3d at 329, 650 N.E.2d 104.
{¶ 79} According to the majority, however, Anderson and Hurst should have been decided differently from Sawicki because the state, in waiving its immunity under R.C. 2743.02(A)(1), consented to be sued, and have its liability determined, “in accordance with the same rules of law applicable to suits between private parties.” Thus, while the public-duty rule may have survived the abrogation of municipal immunity, as held in Sawicki, a different inquiry is required to determine whether the rule survives the waiver of state immunity under R.C. 2743.02(A)(1).
{¶ 80} This analysis must fail, however, because it proceeds from a false premise. In order to distinguish Anderson and Hurst from Sawicki, it must necessarily be shown that R.C. 2743.02(A)(l)’s waiver of state immunity is distinguishable from Enghauser’s abrogation of municipal immunity. In other words, R.C. 2743.02(A)(1) must be interpreted to impose a broader or different liability on the state than Enghauser imposes on municipalities. This is the majority’s unstated yet essential premise, for without it there is no basis on which to avoid Sawicki’s holding that the public-duty rule survives the abrogation of sovereign immunity.
{¶ 81} Yet in Reynolds v. State (1984), 14 Ohio St.3d 68, 70, 14 OBR 506, 471 N.E.2d 776, the very case upon which the majority relies to support the second paragraph of its syllabus, we specifically rejected this interpretation of R.C. 2743.02, stating that “[t]he abrogation of the sovereign immunity of the state, which was accomplished by the passage of R.C. 2743.02, is not significantly different from the common-law abrogation of municipal sovereign immunity accomplished by this court [in Enghauser].” We then held that the language in R.C. 2743.02 that the state shall “have its liability determined * * * in accordance with the same rules of law applicable to suits between private parties” means essentially the same thing as Enghauser held with regard to the abrogation of municipal immunity. Compare Reynolds, at paragraph one of the syllabus, with Enghauser, 6 Ohio St.3d 31, 6 OBR 53, 451 N.E.2d 228, at paragraph two of the syllabus.
{¶ 82} There is, therefore, no substantial difference between R.C. 2743.02(A)(l)’s waiver of state immunity and Enghauser’s abrogation of municipal *292immunity. To the contrary, R.C. 2743.02(A)(1) imposes the same liability on the state that Enghauser imposes on municipalities. Thus, in determining the viability of the public-duty rule, there is no valid basis on which to distinguish suits against the state from suits against municipalities.
{¶ 83} On a more basic level, there is no reciprocal relationship between R.C. 2743.02(A)(1) and the public-duty rule. Sovereign immunity is a defense that bars only the enforcement of civil liability. Conceptually, it does not deny the existence of a duty or the wrongfulness of government conduct. Instead, it functions to exempt government from the usual liability that flows from the breach of an established duty of care. The sovereign-immunity doctrine may readily admit of the existence of a tort because it applies nonetheless to disallow all liability within the limits of the immunity.
{¶ 84} In waiving the state’s immunity from liability, R.C. 2743.02(A)(1) does nothing more than remove this exemption, thereby exposing the state to liability for those acts or omissions that would have been actionable at common law but for its immunity. The statute does not expressly abolish the public-duty rule, nor does it purport to define negligence, establish duties, or create new causes of action. It leaves these matters for judicial determination in accordance with the same common-law principles that govern the liability of private parties. R.C. 2743.02(A)(1) does not, therefore, obviate the plaintiffs burden of establishing the elements of actionable negligence.
{¶ 85} The liability of any defendant charged with negligence is premised on the existence and breach of a duty owed to the person claiming injury. In determining the existence of any duty, courts must inevitably consider the status of the parties involved, including their relationships to one another and society at large, and then make a social judgment as to whether and to what extent the plaintiffs interests are entitled to legal protection against the defendant’s conduct. The considerations of policy that inhere in this determination will necessarily vary and shift depending on the nature of the duty for which legal recognition is sought.
{¶ 86} In ascertaining the existence of a public duty, courts must therefore consider the relationship between government and its citizens and decide whether public policy supports a rule that would subject the government to liability every time one of its employees fails to enforce a statute or regulation intended for the general welfare. Viewed in this light, the public-duty rule is but a conclusory expression of those considerations that lead us to answer this inquiry in the negative. It is basically a function of those common-law principles that inhere in the determination of duty and, as such, lies beyond the reach of either the application or the abrogation of sovereign immunity.
*293{¶ 87} This is why the two doctrines — sovereign immunity and public duty— are considered to be independent of each other, so that the abrogation of one does not affect the viability of the other. This is also why most courts have adopted or retained the public-duty rule, as we did in Anderson and Hurst, despite the passage of statutes similar to R.C. 2743.02 in their respective jurisdictions. See, e.g., Washington v. Lexington Cty. Jail, 337 S.C. at 404-405, 523 S.E.2d 204; Walker v. Meadows, 206 W.Va. at 83, 521 S.E.2d 801; Stone v. North Carolina Dept. of Labor, 347 N.C. at 478, 495 S.E.2d 711; Tipton v. Tabor, 567 N.W.2d at 356-357; Holsten v. Massey, 200 W.Va. at 780-784, 490 S.E.2d 864; Ezell v. Cockrell, 902 S.W.2d at 399; Denis Bail Bonds, Inc. v. State (1993), 159 Vt. 481, 622 A.2d 495; J & B Dev. Co., Inc. v. King Cty. (1983), 100 Wash.2d 299, 304, 669 P.2d 468; Cracraft v. St. Louis Park, 279 N.W.2d at 803-806; Motyka v. Amsterdam, 15 N.Y.2d at 138, 256 N.Y.S.2d 595, 204 N.E.2d 635; 57 American Jurisprudence 2d, supra, Municipal, County, School, and State Tort Liability, Sections 92 and 93.
{¶ 88} The majority argues, however, that this view of the public-duty rule as a function of duty “ignores a vital feature of the doctrine that is incompatible with R.C. 2743.02(A)(1). The applicability of the public-duty rule depends upon the public status of the particular defendant raising it as a bar to liability. In other words, only governmental entities and their employees may rely on the rule. It is spurious logic to conclude that a doctrine that is, by definition, available only to public defendants can be consistent with a statute mandating that suits be determined in accordance with rules of law applicable to private parties.” (Emphasis sic.)
{¶ 89} This analysis is conceptually upside down. In passing R.C. 2743.02(A)(1), the General Assembly incorporated the common-law rules of negligence. The applicable common-law rule that is relevant here provides that actionable negligence depends upon the breach of a duty owed by the defendant to the injured plaintiff. The application of the public-duty rule is dependent upon the public status of the particular defendant who invokes it because the duty that is sought to be imposed on that defendant depends solely on the defendant’s public status. It is the alleged duty, not the rule, that in the first instance brings the defendant’s public status into play. The rule simply responds to the public nature of the duty for which legal recognition is sought.
{¶ 90} Moreover, the rejection of the public-duty rule will actually result in the state having its liability determined in accordance with rules of law that are not applicable in suits brought against private tortfeasors. Private parties do not owe a duty of protection to those with whom they have no special relationship and for whose benefit they have not assumed to act. See, generally, 2 Restatement of the Law 2d, Torts (1965), Sections 314 et seq. Nor are private parties liable for *294the breach of public duties. Instead, they are benefited by the same public-duty/special-duty dichotomy that inheres in the public-duty rule. Thus, duties created by legislative enactments or administrative regulations that are intended for the protection or benefit of the public at large cannot form the basis of a negligence action even against private parties. See, e.g., Wagner v. Anzon, Inc. (1996), 453 Pa.Super. 619, 627, 684 A.2d 570; Tri-State Mint, Inc. v. Riedel Env. Serv., Inc. (C.A.8, 1994), 29 F.3d 424, 426; Hagen v. Sioux Falls (1990), 464 N.W.2d 396, 399; Taylor v. Stevens Cty. (1988), 111 Wash.2d 159, 163, 759 P.2d 447; Bittle v. Brunetti (Colo.1988), 750 P.2d 49; Nichols v. Sitko (1987), 157 Ill.App.3d 950, 109 Ill.Dec. 903, 510 N.E.2d 971; Gardner v. Wood (1987), 429 Mich. 290, 311-312, 414 N.W.2d 706; J & B Dev. Co. v. King Cty., 100 Wash.2d at 304, 669 P.2d 468; Cracraft v. St. Louis Park, 279 N.W.2d at 805-806; 2 Restatement of the Law 2d, Torts, supra, Section 288; 57A American Jurisprudence 2d (1989) 683-684, Damages, Section 767.
{¶ 91} As explained by the Supreme Court of North Carolina:
{¶ 92} “Private persons do not possess public duties. Only governmental entities possess authority to enact and enforce laws for the protection of the public. See Grogan v. Commonwealth, 577 S.W.2d 4, 6 (Ky.) (recognizing that if the State were held liable for a failure to enforce laws and regulations establishing safety standards for construction and use of buildings, the State’s status as a governmental entity ‘would be the only basis for holding a city or state liable, because only a governmental entity possesses the authority to enact and enforce laws for the protection of the public’), cert. denied, 444 U.S. 835 [100 S.Ct. 69], 62 L.Ed.2d 46 (1979). If the State were held liable for performing or failing to perform an obligation to the public at large, the State would have liability when a private person could not. The public duty doctrine, by barring negligence actions against a governmental entity absent a ‘special relationship’ or a ‘special duty’ to a particular individual, serves the legislature’s express intention to permit liability against the State only when a private person could be liable.” (Emphasis sic.) Stone v. North Carolina Dept. of Labor, 347 N.C. at 478-479, 495 S.E.2d 711.
{¶ 93} Thus, as succinctly stated by the Supreme Court of Iowa, the public-duty rule is “ ‘consistent with the principle that public employees share the same — but not greater — liability to injured parties as other defendants under like circumstances.’ ” Kolbe v. State, 625 N.W.2d at 729, quoting Sankey v. Richenberger (Iowa 1990), 456 N.W.2d 206, 209.
{¶ 94} The majority insists that “[c]ases from this court, however, suggest otherwise. We have expressly stated that a duty, for purposes of a negligence claim, may arise out of a legislative enactment. Chambers [v. St. Mary’s School (1998) ], 82 Ohio St.3d [563] at 565, 697 N.E.2d 198; see, also, Gelbman v. Second Natl. Bank of Warren (1984), 9 Ohio St.3d 77, 79, 9 OBR 280, 458 N.E.2d 1262. *295And this court has cited statutory law as a means of addressing whether the duty element was satisfied in negligence suits against private parties. See, e.g., Mussivand [v. David (1989)], 45. Ohio St.3d [314] at 320, 544 N.E.2d 265; Shroades v. Rental Homes (1981), 68 Ohio St.2d 20, 22 O.O.3d 152, 427 N.E.2d 774. Thus, as a general matter, government actors are not alone in having duties imposed upon them by statute.”
{¶ 95} But in the absence of the public-duty rule, government actors would be alone in having public or general protective duties imposed upon them by statute, and the cases on which the majority relies do not suggest otherwise. In none of these cases has this court indicated that public duties created by statute can form the basis of a negligence action against private parties. Nor do any of these cases cite statutory law as a means of imposing a general duty on private parties to act affirmatively for another’s protection.
{¶ 96} In Mussivand, we held that “[a] person who knows, or should know, that he or she is infected with a venereal disease has the duty to abstain from sexual conduct or, at a minimum, to warn those persons with whom he or she expects to have sexual relations of his or her condition.” Id., 45 Ohio St.3d 314, 544 N.E.2d 265, at paragraph one of the syllabus. In so holding, we cited R.C. 3701.81(A) as statutory support for this duty. Id., 45 Ohio St.3d at 319, 544 N.E.2d 265. R.C. 3701.81(A) provides, “No person, knowing or having reasonable cause to believe that he is suffering from a dangerous, contagious disease, shall knowingly fail to take reasonable measures to prevent exposing himself to other persons, except when seeking medical aid.”
{¶ 97} It is immediately apparent that both R.C. 3701.81(A) and the holding in Mussivand require an individual to control only his or her own conduct so as not to harm another. They do not, however, establish any sort of general duty under which a private party is obligated to control or protect against the conduct or condition of a third person. This kind of duty could not be imposed on a private actor in the absence of a special relationship as provided in Restatement of Torts Sections 314 and 315.
{¶ 98} In Gelbman, the court declined to impose an affirmative duty on a private property owner to protect third parties from the negligent acts of business invitees that occur outside the owner’s property and are beyond the owner’s control. In so doing, we explained that “liability in negligence will not lie in the absence of a special duty owed by the defendant” and that “unless a special relationship between defendant-owner and plaintiff-third party is extant by statute or judicial determination, no duty may be imposed.” Id., 9 Ohio St.3d at 78, 79, 9 OBR 280, 458 N.E.2d 1262. See, also, Eichorn v. Lustig’s, Inc. (1954), 161 Ohio St. 11, 52 O.O. 467, 117 N.E.2d 436, syllabus (private property owner has no common-law duty to protect others from defective conditions that exist *296outside the owner’s property “unless such defects are created or negligently maintained or permitted to exist by such owner for his own private use or benefit”).
{¶ 99} In Chambers, the court held that the' violation of an administrative rule, such as the Ohio Basic Building Code, does not constitute negligence per se. In so holding, the court distinguished administrative rules from legislative enactments, the violation of which was held to constitute negligence per se in Eisenhuth v. Moneyhon (1954), 161 Ohio St. 367, 53 O.O. 274,119 N.E.2d 440. 82 Ohio St.3d at 566-567, 697 N.E.2d 198. In Eisenhuth, the court explained: “The violation of any specific legislative enactment enacted for the protection of private persons is of itself such a breach of duty as to constitute negligence. * * * However, a legislative enactment which does not purport to define a civil liability but merely makes provision to secure the safety or welfare of the public is not to be construed as establishing such a liability.” (Emphasis added.) Id., 161 Ohio St. at 372-373, 53 O.O. 274,119 N.E.2d 440.
{¶ 100} In Chambers, the court stated, “Typically, a duty may be established by common law, legislative enactment, or by the particular facts and circumstances of the case.” 82 Ohio St.3d at 565, 697 N.E.2d 198. Given that Chambers did not even deal with a statute, it can hardly be asserted that this rather innocuous observation suggests that statutory duties imposed for the protection of the general public can form the basis of a negligence claim against a private party.
{¶ 101} In Shroades, we held that “[a] landlord is liable for injuries, sustained on the demised residential premises, which are proximately caused by the landlord’s failure to fulfill the duties imposed by R.C. 5321.04.” Id., 68 Ohio St.2d 20, 22 0.0.3d 152, 427 N.E.2d 774, at the syllabus. However, the duties imposed by R.C. 5321.04 are not intended for the protection and benefit of the general public but are intended “to protect persons using rented residential premises from injuries.” Id., 68 Ohio St.2d at 25, 22 0.0.3d 152, 427 N.E.2d 774.
{¶ 102} In fact, when this court modified Shroades in Sikora v. Wenzel (2000), 88 Ohio St.3d 493, 497, 727 N.E.2d 1277, we relied on Sections 288A and 288B of the Restatement of Torts in determining when a landlord will be excused from liability for violating the duties imposed by R.C. 5321.04. Sections 288A and 288B come into play, however, only after a determination is made whether the standard of conduct defined by a particular statute should be adopted under Section 286 as the standard of conduct for tort liability or rejected under Section 288. Pursuant to Section 288, courts will not adopt the requirements of legislative enactments that are “intended only for the protection of the interests of the community as such, or of the public at large, rather than for the protection of any individual or class of persons.” 2 Restatement of Torts at 30, Comment b. Nor *297will they rely on statutes that are enacted “only for the purpose of securing to individuals the enjoyment of rights and privileges to which they are entitled as members of the public, rather than for the purpose of protecting any individual from harm.” Id. at 31, Comment c.
{¶ 103} Moreover, since we are now comparing duties imposed on public and private parties, it is worthwhile to point out that the public-duty rule does not apply to prevent the imposition of similar statutory duties on the state in its capacity as landowner. See, e.g., Oberg v. Dept. of Natural Resources (1990), 114 Wash.2d 278, 787 P.2d 918.
{¶ 104} In finding the public-duty rule to be inconsistent with R.C. 2743.02(A)(1) merely because private parties have duties imposed upon them by statute, the majority has therefore engaged an apples-oranges comparison. The nature of the duties that can be legitimately imposed upon private parties by statute for purposes of negligence under the foregoing decisions are inherently different from those statutorily created duties that the majority’s decision now imposes upon public parties. There is a qualitative difference between imposing statutory duties on private parties to control their own activities and imposing statutory duties on public employees to control the activities of others. It must not be forgotten that today’s decision imposes potential liability on the fire marshal for failure to act affirmatively so as to ascertain and correct a defect on private land that he did not create, for the aid and protection of third parties with whom he had no special relationship, and purportedly derives from an internal rule adopted pursuant to the discretionary portion of a statute that was enacted for the safety and welfare of the general public. This is a far cry from imposing statutory duties on a landlord to remedy known defects on his own premises for the safety of those who are invited to use his property.
{¶ 105} In the second part of its opinion, the majority attempts to assuage any fear on the part of government that the abolition of the public-duty rule will engender excessive state liability. According to the majority, “there are already important safeguards in Court of Claims jurisprudence that satisfy the public-policy concerns addressed by the public-duty rule.” The majority also advises that “conventional negligence principles already provide some measure of protection * * * to the actions of a state tortfeasor,” while pointing to some of the same principles that justify the public-duty rule in the first instance. Based on these safeguards and principles, the majority concludes that “the public-policy rationales that supported our adoption of the public-duty rule in Sawicki do not carry the same force when analyzing whether the doctrine should apply to suits against the state in the Court of Claims.”
{¶ 106} However, the majority never concludes that the public-duty rule is unjust, or finds that its underlying policy considerations are invalid, or otherwise *298explains why it is preferable to rely on other safeguards and protections against excessive government liability that go only part way in addressing the legitimate concerns of the public-duty rule. Moreover, every safeguard and common-law rule cited by the majority, including that provided by Reynolds, is equally applicable in claims against municipalities. Thus, the policy considerations that supported our adoption of the public-duty rule in Sawicki carry precisely the same force in determining whether the doctrine should apply to suits against the state.
{¶ 107} For all of the foregoing reasons, I would affirm the judgment of the court of appeals, which denied liability in this case upon the application of the public-duty rule.
Moyer, C.J., and Lundberg Stratton, J., concur in the foregoing dissenting opinion.